Title: Oliver Evans to Thomas Jefferson, 7 January 1814
From: Evans, Oliver
To: Jefferson, Thomas


            Sir  Washington City Jany 7th 1814
            I have this day perused your learned discussion of my Claims to exclusive right to the use of Elevators Conveyors & Hopperboys &C, In a letter dated Monticello, August 13th 1813. But I have not the Satisfaction of knowing who it was directed to, for in the publication of it the gentleman has concealed his name, making use of yours to press me down in the public estimation. If I knew whose letter you have answered I would inform him that it appears evident that he has
			 missrepresented the case to your
			 honour, by giving you the Idea that I have obtained a grant of exclusive right for useing Elevators Conveyors Hopperboys & drills, I beg leave to assure, you that I have no Such grant, nor do I Claim any Such right.
			 My Patent is for my improvement in the process of the
			 manufacture of flour and meal, by the application of certain principles to produce a new and very great and useful result, by means of an improved Elevator, an improved Hopperboy, &c which
			 the
			 law requires of me to describe a Set of Machinery that will carry my principles into operation, to secure to me the improvement without being confined to the Machinery discribed, but free to use
			 any
			 machinery that is known and free to the public. It is well that I knew better than to take a patent for Machines, for
			 my invention or discovery was completed, and then machines sought after to
			 put it
			 in operation. I had a common right to chose and use the best I could find for my purpose, either Chain pump, Chain of Buckets, Archimides pump, Screw or bellows or Hopperboy, if there had been Such a machine. If I had found them all perfect and Suitable for my purposes but applied to other uses, I had a right to take them, and combine them, to
			 produce the great result that I had conceived, making an improvement of the utmost importance in the Art of manufacturing flour and meal, for which the patent law Said I was entitled to a patent. But so it was that neither of the Machines mentioned were to be found in a State, that would
			 answer my purpose, and I had at great expense of Study time and labour, to improve invent, arange, and combine them, Therefore the act for my relief directs a patent to be granted me, first to secure to me the exclusive right to my improvement in the art of manufacturing flour and meal, Secondly the exclusive right to my improved machines,
			 for all other purposes to which they will apply in consequence of my improvement of them, leaving the Machines in their original State or as they were before known and used, free to all as usual
            I have reason to beleive that the gentleman who required your opinion in the case, knew well all that I have Stated, And it was his duty when approaching So elevated and dignifyed a character to have Stated the whole truth, more especially if he intended to draw forth an Opinion, to be published with intent to influence the public mind, in a case So important as private and public right, he Should also have Sent you a true report of the case tryed in the Circuit court for the destrict of Maryland, which I now Send accompanying this, also a copy of my Memorial now before Congress, that you may be informed of my persuits, and the persecutions and difficulties I have to encountre, which I beg you will be pleased to read. And as your letter printed in a pamphlet conected with a great number of affidavits memorials observations &c making 50 octavo pages, is now before congress, All of which I could better answer before a Court of Justice. I am constrained to beg of you to condescend to answer this my  Statemint, as soon as your convenience and leisure will permit, with your consent, that I Shall publish both this letter and your answer, for I will be forced to say something in my defence I am
             Honble Sir with great Respect your Obedient Humble SerOliver Evans
          